         Case 1:16-cr-00044-KPF Document 188 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              16 Cr. 44-1 (KPF)

EUCLIDES MOYA,                                            ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      It is hereby ORDERED that whereas the Defendant, Euclides Moya, USM

#72909-054, has been sentenced in the above case to a term of time served,

the U.S. Marshals are to release the defendant unless any pending warrants,

detainers or other issues are encountered.

      SO ORDERED.

Dated:       August 7, 2020
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
